     J ASON F . L OWE                                                                     35 West 96th Street, Suite 2C
     Attorney at Law                                                                      New York, New York 10025

     C e l l : ( 31 0 ) 9 3 6 - 2 0 5 3 | T e l : ( 2 1 2) 4 5 7 - 8 6 9 8 | E m a i l : J a so n F L o w e@ g m a i l . c om

                                                             July 15, 2021

     Hon. Jesse M. Furman, USDJ
     Thurgood Marshall
     United States Courthouse
     40 Foley Square
     New York, NY 10007

               Re:       SAMUEL COHEN v. CME GROUP INC. SEVERANCE PLAN, et al.,
                         21-CV-5324

     Dear Judge Furman,
            I represent the Plaintiff in the above matter, and I write with the consent of opposing
     counsel. The parties write to seek an adjournment of the preliminary conference which is
     scheduled for July 21, 2021. This is the first request for an adjournment. Other than the July
     21, 2021 conference, there are no future appearances scheduled in this matter.

        The parties have met and conferred to formulate a joint civil case management plan.
     During the process the parties have different views on several issues and have, in good
     faith, agreed to exchange authority in an effort to resolve or narrow those differences. As
     such, the parties request a two-week adjournment of the current conference so as to
     attempt to resolve the outstanding issues and reduce the burden on the Court.

         We appreciate your attention to this matter and are available if the Court has any
     questions.

                                                                 Respectfully Submitted,


                                                                 Jason F. Lowe

     CC: Zach Sharpe, IV (via ECF)
         Sarah Bryan Fask (defendant’s counsel awaiting pro hac vice admission)(via email)

Normally, requests for extensions must be made at least 48 hours in advance of the relevant deadline
in accordance with Paragraph 1(F) of the Court's Individual Rules and Practices. Still, as a courtesy,
the Court will grant the Application. The initial pretrial conference currently scheduled for July 21,
2021, is hereby rescheduled to August 4, 2021, at 4:15 p.m. The parties are reminded to comply
with the pre-conference procedures as laid out at ECF No. 4. SO ORDERED.




                                                                1                                                   July 15, 2021
